Citation Nr: 1426384	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2. Entitlement to service connection for a dental disability, to include as secondary to GERD, for compensation purposes.

3. Entitlement to service connection for a dental disability, to include as secondary to GERD, for purposes of eligibility for outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for GERD and a dental disability.

A claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); 38 C.F.R. § 4.150 (2013); 38 C.F.R. § 17.161.  

The Veteran testified before the undersigned at a videoconference hearing in April 2014.  A transcript has been associated with the claims file.

The issues of entitlement to service connection for a dental disability for compensation purposes and for outpatient dental treatment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

GERD had its onset in active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis

Service connection is granted for disability resulting from a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records (STRs) are negative for a diagnosis of GERD.  However, STRs note treatment for voice loss, a cough lasting for three weeks, and chest pain.  Notably, records dated in March 1976 report complaints of abdominal pain and vomiting.  Subsequent to those complaints, the Veteran was diagnosed with acute gastroenteritis.  

The Veteran sought treatment from a gastroenterology specialist.  Records from the specialist dated in October 2003 note a diagnosis of gastritis.  Although treated with medication, it was noted that he still had reflux and continued to have upper quadrant pain.  

The Veteran also received treatment from a private physician specializing in digestive health.  A treatment record dated in March 2012 notes long standing abdominal discomfort and dyspeptic symptoms with a diagnosis of GERD.  After a review of the record, the physician noted that there is mention over time regarding nonspecific gastrointestinal and pulmonary/chest complaints that might be consistent with GERD.  In April 2012, the physician determined that the previous complaints were similar to the Veteran's current signs and symptoms which suggested longstanding acid reflux.  The physician opined that GERD was most likely, a 51 percent probability or better, related to the chest pain and dyspepsia noted in service.  

At the April 2014 hearing, the Veteran reported that he began suffering from chest pain and gagging while stationed in Germany in approximately 1976.  He reported that he has continued to suffer from symptoms associated with GERD since that time. 

The Veteran is competent to describe symptoms he experienced in service.  38 C.F.R. § 3.159(a)(2).  The Veteran's statements with respect to his report of persistent symptoms associated with GERD during and since service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In light of the current diagnosis of GERD, in-service conditions associated with the disability; and a nexus between the claimed in-service conditions and the present disability, the Board finds that the criteria for service connection for GERD are met, and that service connection is warranted.




ORDER

Entitlement to service connection for GERD is granted.


REMAND

In records dated in November 2009, a private dentist noted that the Veteran's GERD had severely damaged his teeth.  She reported that the stomach acid from his reflux had eroded the enamel of his teeth causing wear, chipping, decay and tooth loss.  

VA compensation is payable for loss of teeth due to bone loss of the body of the maxilla or mandible due to disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  

Based on the current record, it remains unclear whether the Veteran's GERD related tooth loss is due to loss of bone in the jaw or mandible.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Thus, a dental opinion is needed.

The issue of entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment is inextricably intertwined with the issue of entitlement to service connection for a dental disability for compensation purposes.  Therefore, the Board must defer adjudication of the claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental examination.  The examiner should specifically indicate whether the Veteran has loss of teeth due to bone loss of the body of the maxilla or the mandible due to GERD.  The examiner should provide reasons for the opinion.

2.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


